IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,085




EX PARTE ROBERT RANDALL SALINAS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06-CR-0428-A IN THE 28th DISTRICT COURT
FROM NUECES COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
aggravated sexual assault of a child and one count of indecency with a child and sentenced to fifty
and twenty  years’ imprisonment, to run concurrently.  The Thirteenth Court of Appeals affirmed his 
conviction. Salinas v. State, No. 13-06-501-CR, 2007 Tex. App. LEXIS 6753 (Tex. App.–Corpus
Christi, Aug. 23, 2007) (not designated for publication). 
            Applicant contends that his  appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his  conviction had been affirmed and failed to advise him of
his  right to petition for discretionary review pro se.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his  conviction had been affirmed and failed to advise him of his  right to petition for
discretionary appeal pro se.  The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Thirteenth Court of
Appeals affirming his conviction in Cause No. 06-CR-0428-A from the 28th Judicial District Court
of Nueces County.  Applicant shall file his petition for discretionary review with the Thirteenth
Court of Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: January 28, 2009
Do not publish